Case 1:17-cv-01574-RCL Document 134-1 Filed 12/20/19 Page 1 of 12




                        Exhibit A
       Case
        Case1:17-cv-01574-RCL
             1:17-cv-01361-RCL Document
                                Document134-1
                                         152 Filed
                                              Filed12/17/19
                                                    12/20/19 Page
                                                              Page12ofof11
                                                                         12



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

NATIONAL PARKS CONSERVATION                           )
ASSOCIATION,                                          )
                                                      )
       Plaintiff,                                     )
                                                      )
              v.                                      )
                                                      )
TODD T. SEMONITE, et al.,                             )     Civil Action No. 1:17-cv-01361-RCL
                                                      )
       Defendants,                                    )
                                                      )
and                                                   )
                                                      )
VIRGINIA ELECTRIC & POWER COMPANY,                    )
                                                      )
       Defendant-Intervenor.                          )
                                                      )

         VIRGINIA ELECTRIC AND POWER COMPANY’S OPPOSITION TO
              NATIONAL PARKS CONSERVATION ASSOCIATION’S
                 RULE 59(e) MOTION FOR RECONSIDERATION

                                           Introduction

       Reconsideration is not warranted here. First, the Court did not make any mistake of fact

or law in its decision to remand the matter to the U.S. Army Corps of Engineers (“Corps”)

without vacating the Corps permit at issue in this case. Rather, National Parks Conservation

Association (“NPCA”) has now decided to change its position—only after the Court ruled

against it—in a last-ditch attempt to obtain a different result. The Court did not misinterpret

NPCA’s statements about whether it would urge removal of the transmission line’s towers if the

Court ordered vacatur. NPCA’s briefs, argument, and answer to this Court’s specific question

all confirm that NPCA refused to abandon its publicly stated goal of having the towers removed

before completion of the Environmental Impact Statement (“EIS”). As Maya Angelou astutely
       Case
        Case1:17-cv-01574-RCL
             1:17-cv-01361-RCL Document
                                Document134-1
                                         152 Filed
                                              Filed12/17/19
                                                    12/20/19 Page
                                                              Page23ofof11
                                                                         12



advised: “When someone shows you who they are, believe them the first time.” A motion for

reconsideration is not a proper vehicle to reverse a party’s long-held and espoused position.

       Second, even if the Court accepts NPCA’s changed position (and NPCA does not have

another change of heart), the threat to electric reliability in North Hampton Roads will not

vanish. The Court’s remand order was not based just on the likelihood that NPCA would initiate

proceedings after vacatur to seek removal, but also on the Court’s acceptance of NPCA’s own

contention that the Corps would be required to consider enforcement action if the permit is

vacated. ECF 147 at 13-14 (“Furthermore, even if plaintiffs did not initiate proceedings to have

the towers removed following a vacatur order, defendants would be in violation of the law by

continuing to operate the project without the permit…. At the very moment that the Court would

order vacatur, the project would be in direct violation of the law requiring a permit.”).

Moreover, third parties could initiate proceedings seeking removal of the towers.

Notwithstanding NPCA’s purported change in position, remand without vacatur remains

necessary to protect electric reliability in North Hampton Roads from all these threats while the

Corps conducts the EIS process.

       Finally, it is not necessary to vacate the permit to protect the purpose and integrity of the

EIS process. This Court has already rejected NPCA’s argument that, absent vacatur, the Corps

will be unable or unwilling to conduct a lawful EIS. A motion for reconsideration is not a proper

vehicle to re-argue legal issues on grounds that the Court has already rejected. In any event,

NPCA still offers nothing to substantiate its allegation or to expect the Corps would conduct the

EIS any differently if the permit were vacated.




                                                  2
       Case
        Case1:17-cv-01574-RCL
             1:17-cv-01361-RCL Document
                                Document134-1
                                         152 Filed
                                              Filed12/17/19
                                                    12/20/19 Page
                                                              Page34ofof11
                                                                         12



                                           Background

       The D.C. Circuit determined that this Court would be “best positioned” to conduct

proceedings to determine the appropriate remedy. Nat’l Parks Conserv. Ass’n v. Semonite, 925

F.3d 500, 502 (D.C. Cir. 2019). This Court developed an ample record on which to make that

determination. The parties and amici submitted nearly 300 pages of briefing, in addition to

substantial evidence. The Court heard argument, and thereafter entered an order directing

Plaintiffs to answer a specific question about whether, if vacatur were ordered, they would

expect to initiate proceedings to seek removal of the towers before the EIS process was

complete. Minute Entry (Oct. 15, 2019), ECF No. 143 (order).

       All parties understood why the Court was asking the question—the potential for collateral

litigation was one of the disruptive consequences of vacatur. In response, NPCA advised the

Court that it was preserving its right to initiate proceedings seeking removal of the towers. ECF

No. 144 at 2 (“NPCA cannot forfeit its right to seek appropriate relief….”). It said it had “no

concrete plans at this time to seek removal of the project prior to completion of the EIS based on

the information currently available to it.” Id. at 1 (emphasis added). Yet, NPCA provided five

examples of additional information that would lead it to pursue “additional remedies.” Id. at 2.

The first was “whether the Corps will take any enforcement action against Dominion for

maintaining a structure in the James River without a lawful permit,” id., clearly implying that if

the Corps did not initiate collateral litigation, NPCA would.

       Relying on the substantial record that had been compiled, the Court granted Defendants’

motions for remand without vacatur. It first rejected Plaintiffs’ arguments that waiver, forfeiture,

or judicial estoppel precluded remand without vacatur. ECF No. 147 at 2-9. NPCA does not

seek reconsideration of this aspect of the Court’s ruling.




                                                 3
       Case
        Case1:17-cv-01574-RCL
             1:17-cv-01361-RCL Document
                                Document134-1
                                         152 Filed
                                              Filed12/17/19
                                                    12/20/19 Page
                                                              Page45ofof11
                                                                         12



        Turning to Allied-Signal, Inc. v. U.S. Nuclear Regulatory Commission, 988 F.2d 146

(D.C. Cir. 1993), the Court found that “the severe consequences of vacating the permit”

warranted remand without vacatur. Id. at 10. “In addition to the risk that hundreds of thousands

of people will be left with an unreliable power source if the permit is vacated, there is also a risk

of massive waste.” Id. at 17. The Court expressly rejected NPCA’s assertion that the threats to

electric reliability are speculative. Id. at 13-14 (“inability to operate the towers is not a purely

‘hypothetical’ or ‘theoretical[]’ result of vacatur. It is instead the likely effect of vacatur.”)

(emphasis added, internal citation to NPCA Sur-Reply omitted).

        On December 3, 2019, NPCA filed a motion for reconsideration of the Court’s remand

order. ECF No. 150. NPCA complains that the Court misinterpreted its position about

additional remedies that NPCA might seek after vacatur. NPCA blames this on “unintended

ambiguity” in NPCA’s response to the Court’s question about “NPCA’s intentions regarding

additional remedies.” Id. at 13. NPCA purports to clarify its prior response, and it argues that

the Court should now reverse its decision to remand without vacatur based on that

“clarification.”1

                                              Argument

A.      Standard of Review

        1.      Fed. R. Civ. P. 54(b) Provides the Legal Standard For NPCA’s Motion




        1
          NPCA also now claims that it “does not believe that this remedial proceeding has
involved the question of whether the project should be removed.” ECF No. 150 at 6 n.2. That is
not what counsel for NPCA told the media during the remedy phase. See ECF No. 133-1 (“‘[A]s
part of that vacatur order, [the Court] has the authority and discretion to order removal of the
towers.’ But [NPCA’s counsel] added that if the judge does not want to order a complete
dismantling at this stage in the litigation, the group will consider requesting injunctive relief
later.”) (media report quoting counsel for NPCA).


                                                    4
       Case
        Case1:17-cv-01574-RCL
             1:17-cv-01361-RCL Document
                                Document134-1
                                         152 Filed
                                              Filed12/17/19
                                                    12/20/19 Page
                                                              Page56ofof11
                                                                         12



       As an initial matter, NPCA incorrectly relies on Federal Rule 59(e) as authority for its

motion for reconsideration. See ECF No. 150. The proper authority is Federal Rule 54(b). In

Cook Inlet Tribal Council v. Mandregan, Judge Sullivan confirmed that Rule 54(b) governs

motions for reconsideration of a remand order in an agency review case. No. 14-1835 (EGS),

2019 WL 3816573 (D.D.C. Aug 14, 2019). Rule 59(e) applies only to final judgments, and it is

“black letter law that a district court’s remand order is not normally ‘final’ for purposes of appeal

under 28 U.S.C. § 1291.” Id. at *5 (quoting N.C. Fisheries Ass’n v. Gutierrez, 550 F.3d 16, 19

(D.C. Cir. 2008)).

       Under Rule 54(b), the proper standard for determining whether to grant a motion for

reconsideration is “as justice requires.” Id. at *4 (citing Judicial Watch v. Dep’t of Army, 466 F.

Supp. 2d 112, 123 (D.D.C. 2006)). Under this standard, “there must be some ‘good reason’ to

reconsider an issue already litigated by the parties and decided by the court, such as new

information, a misunderstanding, or a clear error.” Montgomery v. IRS, 356 F. Supp. 3d 74, 79

(D.D.C. 2019).

       2.      It is Improper in a Motion for Reconsideration to Re-Litigate, Reargue, or
               Reverse Prior Positions

       Regardless of the procedural basis for a motion for reconsideration, “it is well-established

that ‘motions for reconsideration’… cannot be used as ‘an opportunity to reargue facts and

theories upon which a court has already ruled, nor as a vehicle for presenting theories or

arguments that could have been advanced earlier.’” Estate of Gaither ex rel. Gaither v. Dist. of

Columbia, 771 F. Supp. 2d 5, 10 & n.4 (D.D.C. 2011) (denying reconsideration under Rule

54(b)) (internal citation omitted); see also Capitol Sprinkler Inspection, Inc. v. Guest Servs., Inc.,

630 F.3d 217, 226-27 (D.C. Cir. 2011) (affirming denial of reconsideration under Rule 54(b),




                                                  5
       Case
        Case1:17-cv-01574-RCL
             1:17-cv-01361-RCL Document
                                Document134-1
                                         152 Filed
                                              Filed12/17/19
                                                    12/20/19 Page
                                                              Page67ofof11
                                                                         12



where movant “raised no arguments for reconsideration the [district] court had not already

rejected on the merits….”).

       Further, a party cannot use a motion for reconsideration to reverse an earlier litigation

position. Dorocon, Inc. v. Burke, No. 02-2556 (CKK), 2005 WL 3454338, at *16 (D.D.C. Dec.

16, 2005) (“Accordingly, at this late stage of the litigation, Plaintiff cannot now reverse its long-

held position vis-á-vis oral terms; even if Plaintiff could, it would be judicially estopped from

doing so pursuant to the Court’s previous findings.”); see also Foster v. Sedgwick Claims Mgmt.

Servs., Inc., 159 F. Supp. 3d 11, 13-14 (D.D.C. 2015) (party precluded from raising

“contradictory litigation position” in motion for reconsideration because such position was

previously available and not raised).2

B.     There is No Basis to Revisit the Court’s Remand Decision

       1.      NPCA Improperly Seeks Reconsideration Based on a New Litigation Position

       Throughout the remedy proceedings, NPCA took a consistent and unwavering position—

it reserved the right after vacatur to initiate legal proceedings seeking removal of the towers.

ECF No. 147 at 12 (“In their Sur-Reply, Plaintiffs all but announce their intention to initiate

proceedings to have the project removed if their request for vacatur is granted.”). NPCA even

identified the circumstances in which it would do so. See, e.g., ECF No. 144 (laying out five

specific scenarios, one of which is “whether the Corps will take any enforcement action against

Dominion for maintaining a structure in the James River without a lawful permit since the D.C.

Circuit’s ruling on March 1, 2019”). Now, NPCA seeks to reverse that position and assure the




       2
        While Dorocon and Foster were decided under Rule 59(b), Estate of Gaither, supra,
makes clear that the same basic considerations apply under Rule 54(b). See also Nat’l Security
Counselors v. CIA, 206 F. Supp. 3d 241, 262 (D.D.C. 2016) (same).


                                                  6
       Case
        Case1:17-cv-01574-RCL
             1:17-cv-01361-RCL Document
                                Document134-1
                                         152 Filed
                                              Filed12/17/19
                                                    12/20/19 Page
                                                              Page78ofof11
                                                                         12



Court that it does not plan currently to pursue removal before completion of the EIS. This

convenient change of heart is no basis for reconsideration.

       During the remedy proceedings, NPCA maintained its view that vacatur should lead to

removal of the towers. See, e.g., ECF No. 130 at 36 (NPCA “disagrees” with view that vacatur

would not result in removal); ECF No. 136-2 at 17 n.6 (“legally and morally responsible

position” is to “dismantle this illegal project”). NPCA has consistently maintained that the

Corps is required to take enforcement action against the project. ECF No.130 at 36-37 (Corps

has “duty… to commence an enforcement proceeding” based on “prohibition on structures in

navigable waters in the absence of a legally compliant permit.”); ECF No. 136-2 at 16 n.5

(“Although vacatur will not necessarily require project removal, it will have the immense

practical value of placing the onus on the Corps to grapple with the future status of this illegally

constructed project …[and] force the Corps to undertake the duties imposed on the agency in

precisely this situation.”) (emphasis added).

       As the Court noted in its decision , NPCA had all but declared that it would initiate

proceedings if the Corps did not take enforcement action. ECF No. 147 at 13 (citing NPCA

Response, ECF No. 144 at 1-2). Thus, while NPCA repeatedly has claimed that “it has no

concrete plans at this time” to seek project removal, it has always expressly reserved the right to

do so, and suggested it might act on such right under certain circumstances. See, e.g., ECF No.

144 at 2 (“NPCA cannot forfeit its right to seek appropriate relief in the event that new

information or circumstances warrant further remedies”); ECF No 136-2 at 17 n.6 (although

NPCA does not seek tower removal “in this proceeding,” it is “reserving the right to seek further

relief as appropriate” after the default remedy of permit vacatur) (emphasis in original).




                                                  7
       Case
        Case1:17-cv-01574-RCL
             1:17-cv-01361-RCL Document
                                Document134-1
                                         152 Filed
                                              Filed12/17/19
                                                    12/20/19 Page
                                                              Page89ofof11
                                                                         12



       NPCA’s litigation position was entirely consistent with its publicly stated goals. Outside

this Court, counsel for NPCA was unequivocal: “Our end goal is absolutely still to have these

towers down before the EIS process unfolds.” ECF No. 133-1 (press report quoting counsel for

NPCA after NPCA filed its opposition to Defendants’ motions for remand without vacatur).

       Unhappy with the Court’s remand order, NPCA now tries a different tack. The motion

for reconsideration claims that its prior statements during the remedy proceedings do “not

accurately reflect NPCA’s current position.” ECF No. 150 at 5 n.1 (emphasis added).

Reversing litigation positions after the Court has ruled, however, is not a valid basis for granting

reconsideration. Dorocon, Inc., 2005 WL 3454338, at *16; supra, n.2.

       2.      Reconsideration is Not Warranted Even if the Court Were to Accept NPCA’s New
               Litigation Position

       At this late stage of the case, the Court should not allow NPCA to change its litigation

position. Nevertheless, even accepting NPCA’s latest statement of its position would not

provide a sufficient basis for the Court to reconsider its remand order. Even when attempting to

“clarify” its position, NPCA continues to hedge, stating that it “does not expect to seek removal

of the project pending completion of the EIS based on the information currently available to it,”

and that its “principal” focus is “actively participating in the EIS process” rather than “seeking

injunctive relief.” ECF No. 150 at 7 (emphasis added, internal quotations omitted). These

carefully crafted statements continue to leave open the possibility that NPCA would seek

injunctive relief prior to completion of the EIS, as its “expectations” may change again and

seeking injunctive relief could become a supplemental “focus” of its efforts. This same type of

hedging the Court saw through previously.

       Moreover, the Court did not rely solely on the likelihood that NPCA would initiate legal

proceedings to remove the towers. The Court found that, irrespective of Plaintiffs’ intentions,



                                                 8
       Case
        Case1:17-cv-01574-RCL
              1:17-cv-01361-RCL Document
                                 Document134-1
                                          152 Filed
                                               Filed 12/17/19
                                                     12/20/19 Page
                                                              Page 910ofof1112



the absence of the required permit for the project by itself would pose a real threat to continued

operation of the transmission line. ECF No. 147 at 13-14. The Court found that permit vacatur

would immediately render the project in violation of the law. Id. Action to enforce the law

could be initiated by the Corps or third parties. Consequently, Dominion’s “inability to operate

the towers is not a purely ‘hypothetical’ or ‘theoretical[]’ result of vacatur. It is instead the likely

effect of vacatur.” Id. (emphasis added, internal citation to NPCA Sur-Reply omitted).3

Nowhere does NPCA’s motion for reconsideration address this alternative basis for concluding

that vacatur would lead to disruptive consequences and jeopardize electric reliability in North

Hampton Roads. Thus, even if NPCA were offering an unequivocal commitment to refrain from

action seeking removal of the towers prior to the completion of the EIS, that commitment alone

would not be sufficient to justify reconsideration of the Court’s remand order.

        3.      NPCA May Not Use a Motion for Reconsideration to Reargue that Vacatur is
                Required to Protect the Integrity of the EIS Process

        The motion for reconsideration argues that remand without vacatur will not protect the

purpose and integrity of the Corps’ EIS process. This argument has already been fully presented

to the Court. In each of its remedy briefs, NPCA argued this very point at length. See, e.g., ECF

No. 130 at 23-27, 31-34 (NPCA Opposition); ECF No. 136-2 at 10-16 (NPCA Sur-Reply).4

After acknowledging that the Corps’ error was significant, the Court rejected Plaintiffs’

argument that vacatur was necessary here. ECF No. 147 at 11 (“All of this is to say that the



        3
          NPCA argues that the Corps was required to consider enforcement action as soon as the
D.C. Circuit ruled in Plaintiffs’ favor. ECF No. 150 at 8 n.4. NPCA is mistaken. As long as the
permit remains in effect, the towers have federal authorization to be present in the James River
navigation channel. As the Court properly found, vacatur would remove that authorization and
put the project—and regional electric reliability—in legal jeopardy.
        4
          In the companion National Trust case (No. 1:17-1574-RCL), Plaintiffs likewise argued
that vacatur is necessary to protect the EIS process. ECF No. 110 at 29-32 (Opposition); ECF
No. 114-1 at 18-20 (Sur-Reply).


                                                   9
      Case
       Case1:17-cv-01574-RCL
            1:17-cv-01361-RCL Document
                               Document134-1
                                        152 Filed
                                             Filed12/17/19
                                                   12/20/19 Page
                                                             Page10
                                                                  11ofof11
                                                                         12



seriousness of the defect is significant. If the first Allied-Signal factor were the only

consideration, the standard remedy would likely apply. The second Allied-Signal factor,

however, is critical to the ultimate determination that vacatur is not appropriate in this

instance.”). It is improper to use a motion for reconsideration to reargue an issue that has been

fully litigated. Capitol Sprinkler Inspection, Inc., 630 F.3d at 226-27.

       In addition, NPCA still cannot explain how vacatur would cause the Corps to conduct the

EIS process any differently. NPCA’s objections are focused on the existence of the towers, not

keeping the permit in place. See ECF No. 150 at 9 (discussing Corps’ analyses of baseline

impacts and no-action alternative). Vacatur would not dictate the type or scope of analysis that

the Corps is undertaking for the EIS; instead, NEPA’s requirements will guide the Corps.

                                             Conclusion

       NPCA has offered no valid reason to reconsider the Court’s remand order. In issuing that

order, this Court fully grasped NPCA’s position and motives. NPCA chose to forgo seeking

tower removal at the remedy stage “to minimize the appearance of harm under Allied-Signal’s

second factor by asking only for vacatur at this stage, thus setting the scene to ask for project

removal in some other forum in the future—in which case the permit will already have been

vacated and project removal will be that much easier to achieve.” ECF No. 147 at 13. NPCA

renews this gambit in seeking reconsideration of the remand order. Its motion should be denied.



 Dated: December 17, 2019                           Respectfully Submitted,

                                                    /s/ Harry M. Johnson, III

                                                    Harry M. Johnson, III (Bar No. IL0002)
                                                    Timothy L. McHugh (Bar No. VA064)
                                                    HUNTON ANDREWS KURTH LLP
                                                    951 East Byrd Street


                                                  10
       Case
        Case1:17-cv-01574-RCL
             1:17-cv-01361-RCL Document
                                Document134-1
                                         152 Filed
                                              Filed12/17/19
                                                    12/20/19 Page
                                                              Page11
                                                                   12ofof11
                                                                          12



                                          Richmond, VA 23219-4074
                                          (804) 788-8784
                                          (804) 343-4538 (fax)
                                          pjohnson@huntonAK.com
                                          tmchugh@huntonAK.com

                                          Eric J. Murdock (Bar No. 443194)
                                          HUNTON ANDREWS KURTH LLP
                                          2200 Pennsylvania Avenue N.W.
                                          Washington, DC 20037-1701
                                          (202) 955-1576
                                          (202) 857-3885 (fax)
                                          emurdock@huntonAK.com




                                        11
038067.0000140 EMF_US 77780543
